Name: Commission Implementing Regulation (EU) 2015/2068 of 17 November 2015 establishing, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council, the format of labels for products and equipment containing fluorinated greenhouse gases (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: consumption;  deterioration of the environment;  marketing
 Date Published: nan

 18.11.2015 EN Official Journal of the European Union L 301/39 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2068 of 17 November 2015 establishing, pursuant to Regulation (EU) No 517/2014 of the European Parliament and of the Council, the format of labels for products and equipment containing fluorinated greenhouse gases (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 517/2014 of the European Parliament and of the Council of 16 April 2014 on fluorinated greenhouse gases and repealing Regulation (EC) No 842/2006 (1), and in particular Article 12(14) thereof, Whereas: (1) Article 12 of Regulation (EU) No 517/2014 included certain labelling requirements for products and equipment that contain, or whose functioning relies upon, fluorinated greenhouse gases laid down in Commission Regulation (EC) No 1494/2007 (2) and added labelling requirements for foams and for fluorinated greenhouse gases placed on the market for specific uses. (2) For the sake of clarity, it is appropriate to define the exact wording of the information to be indicated on labels referred to in Article 12(1) of Regulation (EU) No 517/2014 and to set out requirements ensuring the visibility and readability of such labels with regard to their layout and placement. (3) To ensure that a single label is used for products containing fluorinated greenhouse gases which are also subject to Regulation (EC) No 1272/2008 of the European Parliament and of the Council (3), in particular for the labelling of containers, including cylinders, drums and road and rail tankers, the labelling information laid down in Regulation (EU) No 517/2014 should be indicated in the section for supplemental information on the label. (4) Regulation (EC) No 1494/2007 should therefore be repealed. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 24 of Regulation (EU) No 517/2014, HAS ADOPTED THIS REGULATION: Article 1 Subject matter This Regulation establishes the format of the labels which shall apply to the types of products and equipment referred to in Article 12(1), (2), and (5) of Regulation (EU) No 517/2014, as well as to fluorinated greenhouse gases referred to in Article 12(6) to (12) of that Regulation. Article 2 Labelling format 1. The information on a label shall stand out clearly from the background of the label and shall be of such size and spacing as to be clearly readable. Where the information required by this Regulation is added to a label already affixed to the product or equipment concerned, the font size shall not be smaller than the minimum size of other information on that label or on existing nameplates or on other product information labels. 2. The entire label and its contents shall be designed so as to ensure that it remains securely in place on the product or equipment and shall be legible under normal operational conditions, throughout the entire period during which the product or equipment contains fluorinated greenhouse gases. 3. Products and equipment referred to in Article 12(1) of Regulation (EU) No 517/2014, shall be marked with a label containing information pursuant to Article 12(3) of Regulation (EU) No 517/2014 and include the text Contains fluorinated greenhouse gases. 4. The weight of the fluorinated greenhouse gases shall be expressed in kilograms and the CO2 equivalent shall be expressed in tonnes. 5. When equipment is pre-charged with, or when its functioning relies upon, fluorinated greenhouse gases and such gases may be added outside the manufacturing site and the resulting total quantity is not defined by the manufacturer, the label shall contain the quantity charged at the manufacturing site, or the quantity for which it is designed, and shall provide space on the label for the quantity added outside the manufacturing site as well as for the resulting total quantity of fluorinated greenhouse gases. 6. When a product containing fluorinated greenhouse gases or pre-blended polyols is also to be labeled pursuant to Regulation (EC) No 1272/2008, the information pursuant to Article 12(3), (5) to (12) of Regulation (EU) No 517/2014 shall be indicated in the section for supplemental information on the label referred to in Article 25 of Regulation (EC) No 1272/2008. 7. When the fluorinated greenhouse gases are intended to serve for certain uses according to Article 12(6) to (12) of Regulation (EU) No 517/2014, the following text shall be included in the label: (a) 100 % Reclaimed or 100 % Recycled: for reclaimed or recycled fluorinated greenhouse gases not containing any virgin fluorinated greenhouse gases. The address of the reclamation or of the recycling facility shall include its street address in the Union. (b) Imported for destruction only: for fluorinated greenhouse gas quantities imported for destruction; (c) For direct bulk export outside EU only: for fluorinated greenhouse gas quantities being supplied by a producer or importer to an undertaking for direct export in bulk out of the Union; (d) For use in military equipment only: for fluorinated greenhouse gas quantities which are to be used in military equipment; (e) For etching/cleaning in semiconductor industry only: for fluorinated greenhouse gas quantities which are to be used for etching and cleaning purposes in semiconductor industry; (f) For feedstock use only: for fluorinated greenhouse gas quantities serving as feedstock; (g) For MDI production only: for fluorinated greenhouse gas quantities intended for the delivery of pharmaceutical ingredients in metered-dose inhalers (MDIs). 8. Refrigeration and air conditioning equipment as well as heat pumps, which are insulated with foam blown with fluorinated greenhouse gases, shall be marked with a label containing the following text: Foam blown with fluorinated greenhouse gases. 9. The labels shall be placed in accordance with Article 12(4) of Regulation (EU) No 517/2014 and, where possible, adjacent to existing nameplates or product information labels of the product or equipment that contains the fluorinated greenhouse gas. Article 3 Repeal Regulation (EC) No 1494/2007 is repealed. Article 2(1) point (c) of Regulation (EC) No 1494/2007 continues to apply until 1 January 2017; however, to comply with this provision prior to 1 January 2017, undertakings may already apply Article 12(3) point (c) of Regulation (EU) No 517/2014. References to Regulation (EC) No 1494/2007 shall be construed as references to this Regulation and shall be read in accordance with the correlation table in the Annex. Article 4 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 150, 20.5.2014, p. 195. (2) Commission Regulation (EC) No 1494/2007 of 17 December 2007 establishing, pursuant to Regulation (EC) No 842/2006 of the European Parliament and of the Council, the form of labels and additional labelling requirements as regards products and equipment containing certain fluorinated greenhouse gases (OJ L 332, 18.12.2007, p. 25). (3) Regulation (EC) No 1272/2008 of the European Parliament and of the Council of 16 December 2008 on classification, labelling and packaging of substances and mixtures, amending and repealing Directives 67/548/EEC and 1999/45/EC, and amending Regulation (EC) No 1907/2006 (OJ L 353, 31.12.2008, p. 1). ANNEX Correlation table Regulation (EC) No 1494/2007 This Regulation Article 1 Article 1 Article 2(1) Article 2(3) and (4) Article 2(2) Article 2(8) Article 2(3) Article 2(5) Article 2(4)  Article 3(1)  Article 3(2) Article 2(1) Article 3(3) Article 2(2) Article 4(1) Article 2(9) Article 4(2)  Article 5 Article 4